Hon. Leon Jaworski, President
Texas Civil Judicial Council
Houston 2, Texas              Opinion    No. v-1312
                              Re :    Amount appropriated for
                                      research and expenses of
                                      the Civil Judicial Coun-
                                      cil during the biennium
                                      ending August 31, 1953.
Dear Sir:
          You have requested an opinion oi this office re-
lating to the following provisions in the general appropri-
ation blll for the biennium ending August 31, 1953:
               "TEXAS LEGISLATWE     COUNCIL
         "Subject to the provisions appearlng
    at the end ol this Article there is hereby
    appropriated out of the General Revenue
    Fund to the Texas Legislative Council for
    each of the fiscal years of the biennium
    ending August 31, 1953, the sum of Fllty-
    five Thousand Dollars ($55,000) for the
    payment of salaries and other necessar’y
    expenses in carrying out the provisions of
    Senate Bill No. 316, Acts of the Regular
    Session, Fifty-first Legislature, 1949.
    Any unexpended balance remaining at the end
    of the fiscal year August 31, 1952, is here-
    by reappropriated to the Texas Legislative
    Council for the fiscal year ending August
    31, 1953, for the purposes set out above.
         "It is further provided that, out of
    the appropriation herein made to the Texas
    Legislative Council a maximum of Three Thou-
    sand Dollars ($3,000) shall be expended by
    the Civil Judicial Council for research and
    expenses (per Senate Bill No. 52, First
    Called Session, Forty-first Legislature)."
    H. B. 426, Acts 52nd Le ., R.S. 1951, ch.
    499, p. 1228, at p. 1378 .
                                                               -

Hon. Leon Jaworski, Page 2 (V-1312)


          Your specicic question is whether the above pro-
vision appropriates $3,000 for each fiscal year or $3,000
for the blennlum to the Civil Judicial Council.
           We are OP the opinion that the language used in
making the appropriation to the Civil Judicial Council is
ambiguous because there are two appropriations to the Legis-
lative Council -- one for each fiscal year, The phrase
(Ioutof the appropriation herein made" could be Interpreted
to mean that the Civfl Judicfal Council %s to receive $3,-
000 out of the appropriation made each year to the Legis-
lative Council or $3,000 out of the total appropriation to
the Legislative Council 10~ the biennfum. When there is
an ambiguity in a statute, the Intent of the Legislature
must be ascertained and that intent carried out in inter-
preting the ambiguous language. Lone Star Gas Co. v.
State, 137 Tex. 279, 153 S.W.2d 681 (1941). Our only
guide to the legislative intent is the past legislative
history of the Civil Judicial Council and the appropria-
tions previously made to this Council.
          The Civil Judicial Council was established by a
general statute passed by the Legislature in 1929. S.B.
52, Acts 41st Leg., 1st C.S. 1929, ch. 19, p* 51 (Art.
2328a, V.C.S.). The Act makes provision for appointing
council members and sets forth the duties to be perf'ormed.
Among the provisions are the.f"olldwlng:
          "Sec. 5, It shall be the duty of the Council:
          !,
               .   .   .



          “5. ,To make a complete detailed report, on
     or before December 1st OP each year, to the Gov-
     ernor and to the Supreme Court, of all Its pro-
     ceedings, suggestions~and recommendations, and
     such supplemental reports from time to tfme as
     the Council may deem advisable. All such reports
     shall be considered public reports and may be
     given to,the press aspsbon,adsfiled.
          “6: To make investigations and reports up-
     on such matters, touching the administration of
     civil justice as may be referred to the Council
     by the Supreme Court or the ,Legislature.
          “7.  To hold oriemeeting~ln each calendar
     year, and such,other meetings as may be ordered
                            .,
           .   I.   -




    ,-..                Hon. Leon Jaworski, Page 3 (V-1312)


                             by the Council or under its authority, and at
                             such time and place as may be designated by it
                             or under Its authority; provided, that the
                             first meeting of said Council shall be held
                             prior to October 6, 1929, upon call of its
                             president.
                                  !,
                                   . . .
                                  "Sec. 7. No member of the Council shall
                             receive any compensation for his services as
                             such member, but shall be paid his actual
                             traveling and other necessary expenses in-
                             curred in the discharge of his duties as such
                             member to be paid upon veriried, itemized ac-
                             count approved by the President of the Coun-
                             cil. The necessary clerical expenses of the
                             Council and its officers and committee shall
                             be paid in like ma.nner."
                                  Thus, it is seen that the act requires certain
                        yearly reports and meetings and provides that the neces-
                        sary clerical and other expenses shall be paid by the
                        Sta.te. However, this is not an appropriation, and the
                        Legislature has the power to appropriate or to refuse
                        to appropriate the necessary money. State v. Steele,
                        57 Tex. 200 1882); Linden v. Finley           451, lrs
                        S.ti.578 (18B9); Att'y Gen. Op. V-12&'9T1$?j.   Except
                        for the depression years of 1933-34, the Legislature has
                        appropriated money to the Civil Judicial Council for each
                        fiscal year of its operation. Since 1945 the appropria-
                        tion has been $3,000 per fiscal year.
                                  The rider In the general appropriation bill
                        states that the appropriation therein made is ior research
                        and expenses "per Senate Bill No. 52, First Called Session,
                        Forty-First Legislature." The appropriation is therefore
                        to be expended In part for the expenses of the rc~quired
                        yearly reports and meetings.   In the light of the above
                        provision and the general history of legislative appropri-
                        ations per fiscal year since the establishment of the Coun-
                        cil, we are of the opinion that the ambiguous language ~~~1st
                        be interpreted as appropriating to the Civil Judicial Coun-
                        cil $3,000 out OP the appropriation made to the Legislative
                        Council each year, or a total of $6,000 for the biennium.

P
Hon. Leon Jaworski, Page 4 (V-1312)


                      SUMMARY
         The provision in the general appropriation
    bill (H.B. 426, Acts 52nd Leg., R.S. 1951, ch.
    499, p. 1228, at p. 1378) making an appropriation
    to the Civil Judicial Council Is ambiguous. In
    the light of the statutory requirements of year-
    ly reports and meetings and the legislative his-
    tory of having always made the appropriation per
    fiscal year, the ambiguous language must be in-
    terpreted as appropriating $3,000 per fiscal
    year to the Civil Judicial Council.
APPROVED:                       Yours very truly,
C. K. Richards                    PRICE DANIEL
Trial & Appellate Division      Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant             By&$,+.,&ti,&
                                  E. 'Way Thode
Everett Hutchinson                     Assistant
Executive Assistant
EWT:et